DETAILED ACTION
This Office Action is in response to the applicant’s amendments filed on 02 March 2022.

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not teach or fairly suggest sending, by the core network element, a second request message to a policy and charging function (PCF) network element based on the first request message, wherein the second request message is used to request the information used for the PCS interface—based communication; receiving, by the core network element from the PCF network element, a quality of service (QoS) rule used for the PCS interface—based communication, as recited in independent claims 1, 8, and 16.
With regards to claims 1, 8, and 16, the closest prior art reference of record, Watfa et al. (US Publication 2017/0303322), discloses an aggregate maximum bit rate parameter (AMBR) may limit a data rate that may be transmitted by one or more ProSe bearers. A wireless transmit-receive unit (WTRU) may request authorization from the network prior to establishing a ProSe bearer specifying a required quality of service (QoS) or other requirements. Each ProSe bearer may have a corresponding EPS bearer to support service continuity. Packets may be evaluated by a WTRU first using a ProSe check to determine if the packet is destined for a ProSe bearer and then using a packet filter or filters in order of precedence. Embodiments may include methods of initiation communication after discovery. Embodiments may include methods of maintaining session continuity when traffic is switched between an evolved packet system (EPS) bearer and a ProSe bearer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication from the examiner should be directed to ABDULLAHI AHMED whose telephone number is (571) 270-3652. The examiner can normally be reached on M-F 8:00AM-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on (571)272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A. A./Examiner, Art Unit 2472   
/Tejis Daya/Primary Examiner, Art Unit 2472